Case: 15-11362     Date Filed: 06/28/2018   Page: 1 of 2


                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 15-11362
                             ________________________

                         D.C. Docket No. 1:12-cv-04038-RWS



JACQUELINE LEWIS,

                                                    Plaintiff-Appellant,

versus

CITY OF UNION CITY, GEORGIA,
CHIEF OF POLICE CHARLES ODOM,
in his official and individual capacities,

                                                    Defendant -Appellees.

                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________


Before ED CARNES, Chief Judge, TJOFLAT, MARCUS, WILSON, WILLIAM
PRYOR, MARTIN, JORDAN, ROSENBAUM, JILL PRYOR, NEWSOM, and
BRANCH, Circuit Judges:

BY THE COURT:

         A petition for rehearing en banc having been filed, a member of this Court in

active service having requested a poll on whether this case should be reheard en
              Case: 15-11362     Date Filed: 06/28/2018   Page: 2 of 2


banc, and a majority of the judges of this Court in active service having voted in

favor of granting rehearing en banc, it is ORDERED that this case will be reheard

en banc. The panel’s opinion is VACATED.